Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Response to Applicant’s Arguments
	Applicant’s response filed September 17, 2022 cancels claims 1-40 and provides new set of claims 41-60 without argument on Examiner’s office action mailed 9/13/2022.  
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 41 and 51, the newly amended feature “wherein the first threshold is dependent on the spectral characteristics of the tissue” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 43 and 53, the claimed “a second threshold” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed “registration” (claims 41, 51) was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is unclear as how the pre-operation coordinate of the medical image data collected from CT, MRI, PET, … is matched with the intra-operation coordinate of the point cloud data collected from a camera.

Claims 41-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the “perform a registration” in order to “fusion of the combination” for displaying.  It is unclear as how the “transformation of the initial coordinates” (translation, rotation, scaling, …; page 10, line 26) is determined.  It is unclear as how to locate “the voxels with coordinates corresponding to the coordinates of the point structure of the point cloud” (page 10, lines 17-18) knowing that the coordinate system of pre-operation data is different from the coordinate system of the point cloud.
Evidence of concealment of the best mode is based upon the “first threshold” and the “second threshold” (page 4, line 24; page 5, line 4; page 9, lines 1-2, 18, 26).  It is unclear as how they are determined.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 41, and similar claim 51, “through correlation” (line 6) is unclear as how the voxel and “at least one point of a point cloud” (lines 6-7) are determined with “representative of a spot of anatomy of the body part” with the data collected from different methods having different coordinate systems.  It is confusing as how “or a difference between … threshold” (lines 8-10) is an alternate to, or contribute to the claimed structure.  It is unclear as how “a first threshold” is determined.  It is unclear as how “a registration of the model with reference to the point cloud” (line 12) is performed.  It is unclear as “the model” (line 13) is “a 3D model” including only the voxel data from the pre-operation medical data or a fusion of the pre-operation data of medical data and the intra-operation data of camera.
In claim 43, and similar claim 53, “a second threshold” is unclear as how it is determined or how it is related to the hue of light component of the voxel.
In claim 48, similar claim 58, “sequence number” (lines 2 and 3) is unclear as what it means.
The remaining claims are rejected as they are dependent upon the rejected claims. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-60 are rejected under 35 U.S.C. 103 as being unpatentable over SU et al (3D Registration of the Point Cloud Data Using Parameter Adaptive Super4PCS Algorithm in Medical Image Analysis) in view of WANG et al (Autostereoscopic augmented reality visualization for depth perception in endoscopic surgery), TOURNIER et al (MRtrix3 : A fast, flexible and open software framework for medical image processing and visualisation), and LU et al (Point Cloud Registration Algorithm Fusing of Super4PCS and ICP Based on the Key Points).
As per claim 41, Su teaches the claimed “image processing system,” comprising “a 3D model of a body part, wherein body part, or a difference between hue of a light component of a first voxel of a tissue and hue of the light component of a second voxel of the tissue is less than a first threshold” (Su, 2.2 Modeling from medical images – data from the CT and MRI images represents “a spectral characteristics of a tissue of the body part,” and the data from the Kinect camera represents the “brightness or hue of at least one light component of at least one voxel of the model is set with reference to one or more of a spatial distribution and spectral characteristics of illuminance of light source of a camera;” and “Using preoperative MRI and CT images, various intracranial anatomical structures are generated based on different threshold windows” (Su, 1 Introduction) shows the claimed “a difference between hue of a light component of a first voxel of a tissue and hue of the light component of a second voxel of the tissue is less than a first threshold” which is used to detect the type of tissues with similar spectral characteristic); “wherein a processing module is configured to perform a registration of the model with reference to the point cloud, or a display module is configured to display the model” (Su, figure 6(d) – the display of data of the fusion of the CT data and the image captured by the camera Kinect).  It is noted that Su does not explicitly teach “brightness or hue” of the voxel data or the point data; however, Su’s color information of scanned data and CT or MRI image (Su, 2.1 System software and hardware components, figure 7) implies the brightness or the hue  of data represented in color on the display (see also Tournier, figures 2, 5; Wang, figures 2-5, and 8 – Reference images; Lu, figures 8-10).  It is noted that Su’s threshold to detect “various intracranial anatomical structures” (Su, 1 Introduction) in which tissues of an anatomical organ have a similar spectral characteristic suggests the use of a threshold related to the spectral characteristic of the tissues (see also Tournier, figures 2 and 5).  Thus, it would have been obvious, in view of Tournier, Lu, and Wang, to configures Su’s system as claimed by registering and combining the data collected from the medical image during pre-operative stage and the data collected from a camera during the intra-operative stage for displaying on a display module.  The motivation is to assist the medical practitioners during a medical or surgery proceeding (Su, 1 Introduction; Wang, 1 Introduction).

Claim 42 adds into claim 41 “wherein coordinates of the voxel and coordinates of the point are identical or correlated” (Lu, 2.1 Down Sampling by Using Voxel Grid Method, equations 1 and 2; in special case when xmax = xmin, ymax = ymin, and zmax =zmin).

Claim 43 adds into claim 41 “wherein the processing module is configured to validate or modify the hue of the light component of the voxel wherein a difference between the hue of the light component of the voxel and hue of the light component of the point is less than a second threshold” which is inherent since the claimed “second threshold” is not specifically defined, it can be an allowable maximum value (see also Tournier, figures 2 and 5 using threshold for display color data).

Claim 44 adds into claim 41 “wherein the processing module is configured to validate or modify the brightness of the light component of the voxel by referencing the correlation between the voxel and the point” (Lu, 2.1 Down Sampling by Using Voxel Grid Method, equations 1 and 2; in special case when Xmax = Xmin, Ymax = Ymin, and Zmax =Zmin; Su, figure 4 where the cube can represent a voxel).

Claim 45 adds into claim 41 “wherein the processing module is further configured to 3D print the model” which is obvious given a 3D model, a physical 3D object can be printed (Wang, 3.1. AR localization, and 4.1. Experimental setup).

Claim 46 adds into claim 41 “wherein the processing module is configured to validate or modify brightness of the light component of additional voxels in a neighborhood of the voxel with reference to the brightness of the light component of the voxel” (Tournier, figures 2 and 5; Wang, 3.3.4 Transparent Mask – modifying brightness of voxels within masked area of radius r; Tournier, figures 2 and 5 – group of voxels located on the same organ).

Claim 47 adds into claim 41 “wherein the registration comprising validating or modifying the model or obtaining a position of the body part” (Su, 2.3 Point Cloud Registration, figure 7).

Claim 48 adds into claim 41 “wherein the processing module is further configured to register the model based on the point cloud of a sequence number of n+1 taking into account the registered model based on the point cloud of a sequence number of n” which is obvious when the point cloud collected from different scans are matched on a common registered coordinate system (Su, 2.3 Point Cloud Registration; Figure 7a-7c for main view and 7d-7f for top view).

Claim 49 adds into claim 41 “wherein the processing module is further configured to obtain fusion of the model with the point cloud and/or other imageries including; image captured with an optical lens, or and data of CT, or data of MRI, or data of PET, or data of and ultrasonic; the display module is configured to display the fusion” (Su, Abstract and figure 7).

Claim 50 adds into claim 41 “wherein the processing module is further configured to control a surgical robot or an endoscope with reference to the registration” (Su, Abstract, 2.3 Point Cloud registration, figure 7).

Claims 51-60 claim a method based on the system of claims 41-50; therefore, they are rejected under a similar rationale.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616